DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 72-74 are pending. Claims 72-74 are presented for examination on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,722,619 (cited in the IDS dated 1/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘619 comprise overlapping subject matter.
The claims of US ‘619 are drawn to a compound having the formula: 
    PNG
    media_image1.png
    252
    279
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof. 
Dependent claims include “wherein said compound is an acetate salt”; “wherein said compound is a chloride salt”; “a pharmaceutical composition comprising the compound of claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient”; “wherein said compound is an acetate salt”; “wherein said compound is a chloride salt”; “wherein said pharmaceutical composition is formulated for oral administration”; “wherein said pharmaceutical composition is formulated for intravenous administration”; “wherein said pharmaceutical composition is formulated for topical administration”; “wherein said pharmaceutical composition is formulated for subcutaneous administration”; “wherein said pharmaceutical composition is formulated for inhalation”; “a method of treating a fungal infection in a subject, said method comprising administering to said subject a pharmaceutical composition of claim 4 in an amount sufficient to treat said infection”; “wherein said pharmaceutical composition is administered orally”; “wherein said pharmaceutical composition is administered intravenously”; “wherein said pharmaceutical composition is administered topically”; “wherein said pharmaceutical composition is administered subcutaneously”; “wherein said pharmaceutical composition is administered by inhalation”; “wherein said pharmaceutical composition is administered to treat a blood stream infection or tissue infection in said subject”; “wherein said infection is selected from tinea capitis, tinea corporis, tinea pedis, onychomycosis, perionychomycosis, pityriasis versicolor, oral thrush, vaginal candidosis, respiratory tract candidosis, biliary candidosis, eosophageal candidosis, urinary tract candidosis, systemic candidosis, mucocutaneous candidosis, aspergillosis, mucormycosis, paracoccidioidomycosis, North American blastomycosis, histoplasmosis, coccidioidomycosis, sporotrichosis, fungal sinusitis, or chronic sinusitis”; “wherein said fungal infection is an infection of Candida albicans, C. parapsilosis, C. glabrata, C. guilliermondii, C. krusei, C. tropicalis, C. lusitaniae, Aspergillus fumigatus, A. flavus, A. terreus, A. niger, A. candidus, A. clavatus, or A. ochraceus”; “a method inhibiting the growth of fungi, or killing fungi, said method comprising contacting said fungi with the compound of claim 1, or a pharmaceutically acceptable salt thereof.”
It would have been obvious to obtain aqueous solutions of the compound 22 including 0.5-3 mg/mL or 25-100 mg/mL, and to place them in devices such as syringes or containers, e.g., for administration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-32, 34 of U.S. Patent No. 9,217,014 (cited in the IDS dated 1/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘014 comprise overlapping subject matter.
The claims of US ‘014 are drawn to a compound having the formula (1a) which comprises compound 22 (claims 1-8).   Dependent claims include “a pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient”; “wherein said compound is an acetate salt or chloride salt”; “a method of treating a fungal infection in a subject, said method comprising administering to said subject a pharmaceutical composition of claim 13 in an amount sufficient to treat said infection”; “wherein said pharmaceutical composition is administered intravenously”; “wherein said pharmaceutical composition is administered topically”; “wherein said pharmaceutical composition is administered subcutaneously”; “wherein said pharmaceutical composition is administered orally”; “wherein said pharmaceutical composition is administered intramuscularly”; “wherein said pharmaceutical composition is administered by way of inhalation”; “wherein said pharmaceutical composition is administered to treat a blood stream infection or tissue infection in said subject”; “wherein said infection is selected from tinea capitis, tinea corporis, tinea pedis, onychomycosis, perionychomycosis, pityriasis versicolor, oral thrush, vaginal candidosis, respiratory tract candidosis, biliary candidosis, eosophageal candidosis, urinary tract candidosis, systemic candidosis, mucocutaneous candidosis, aspergillosis, mucormycosis, paracoccidioidomycosis, North American blastomycosis, histoplasmosis, coccidioidomycosis, sporotrichosis, fungal sinusitis, or chronic sinusitis”; “wherein said fungal infection is an infection of Candida albicans, C. parapsilosis, C. glabrata, C. guilliermondii, C. krusei, C. tropicalis, C. lusitaniae, Aspergillus fumigatus, A. flavus, A. terreus, A. niger, A. candidus, A. clavatus, or A. ochraceus.”; “a method of preventing a fungal infection in a subject, said method comprising administering to said subject a pharmaceutical composition of claim 13 in an amount sufficient to prevent said infection”; “wherein said pharmaceutical composition is administered intravenously”; “wherein said pharmaceutical composition is administered topically”; “wherein said pharmaceutical composition is administered subcutaneously”; “wherein said pharmaceutical composition is administered orally”; “wherein said pharmaceutical composition is administered intramuscularly”; “wherein said pharmaceutical composition is administered by way of inhalation”; “wherein said subject is being prepared for an invasive medical procedure, said subject is immunocompromised, or said subject is undergoing long term antibiotic therapy”; “a method of preventing, stabilizing, or inhibiting the growth of fungi, or killing fungi, said method comprising contacting said fungi or a site susceptible to fungal growth with a compound of any of claim 1 or a pharmaceutically acceptable salt thereof”.
It would have been obvious to obtain aqueous solutions of the compound 22 including 0.5-3 mg/mL or 25-100 mg/mL, and to place them in devices such as syringes or containers, e.g., for therapeutic administration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,526,835 (cited in the IDS dated 1/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘835 comprise overlapping subject matter.
The claims of US’835 are drawn to: a pharmaceutical composition, comprising an effective amount of compound 22 having the formula 
    PNG
    media_image1.png
    252
    279
    media_image1.png
    Greyscale
 or pharmaceutically acceptable salt thereof, in a lyophilized composition which loses less than 5% potency when stored for three months and wherein stabilizers are not present. Dependent claims include “comprising an effective amount of compound 22 having the formula 
    PNG
    media_image1.png
    252
    279
    media_image1.png
    Greyscale
 or pharmaceutically acceptable salt thereof, in an aqueous solution which loses less than 5% potency when stored for four months and wherein stabilizers are not present”; “a method of treating a fungal infection comprising reconstituting a lyophilized composition to form an aqueous solution, the lyophilized composition comprising compound 22 having the formula 
    PNG
    media_image1.png
    252
    279
    media_image1.png
    Greyscale
or pharmaceutically acceptable salt thereof, and formulated for immediate release of compound 22 or a pharmaceutically acceptable salt thereof; and intravenously administering the aqueous solution to the subject, the aqueous solution having an effective amount of compound 22 or pharmaceutically acceptable salt thereof, at an interval of one dose every 5 to 8 days, wherein the lyophilized composition loses less than 5% potency when stored for three months and wherein stabilizers are not present in the lyophilized composition”; “wherein the interval is one dose every one week”; “comprising intravenously administering for at least two intervals over a period of at least two weeks”; “comprising intravenously administering by infusion”; “comprising intravenously administering by bolus injection”; “comprising intravenously administering 25 ml to 500 ml of the aqueous solution by infusion”; “wherein the subject is infected with a pathogenic fungus”; “wherein the lyophilized composition comprises an acetate salt of compound 22”; “wherein the lyophilized composition further comprises a bulking agent”; “wherein the bulking agent is mannitol”; “further comprising a buffer”; “wherein the lyophilized composition further comprises a bulking agent”; “wherein the bulking agent is mannitol”; “further comprising a buffer”.
It would have been obvious to obtain aqueous solutions of the compound 22 including 0.5-3 mg/mL or 25-100 mg/mL, and to place them in devices such as syringes or containers, e.g., for therapeutic administration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,676,821 (cited in the IDS dated 1/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘821 comprise overlapping subject matter.
The claims of US ‘821 are drawn to a compound having the formula (1a) which comprises the instant claimed compound 22 (claim 1). Dependent claims include “a pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient”; “the pharmaceutical composition of claim 2 comprising the acetate salt or chloride salt of a compound of claim 1”; “a method of treating a fungal infection in a subject, said method comprising administering to said subject a pharmaceutical composition of claim 2 in an amount sufficient to treat said infection”; “the method of claim 4, wherein said pharmaceutical composition is administered intravenously”; “the method of claim 4, wherein said pharmaceutical composition is administered topically”; “wherein said pharmaceutical composition is administered to treat a blood stream infection or tissue infection in said subject”; “wherein said infection is selected from tinea capitis, tinea corporis, tinea pedis, onychomycosis, perionychomycosis, pityriasis versicolor, oral thrush, vaginal candidosis, respiratory tract candidosis, biliary candidosis, eosophageal candidosis, urinary tract candidosis, systemic candidosis, mucocutaneous candidosis, aspergillosis, mucormycosis, paracoccidioidomycosis, North American blastomycosis, histoplasmosis, coccidioidomycosis, sporotrichosis, fungal sinusitis, or chronic sinusitis”; “wherein said fungal infection is an infection of Candida albicans, C. parapsilosis, C. glabrata, C. guilliermondii, C. krusei, C. tropicalis, C. lusitaniae, Aspergillus fumigatus, A. flavus, A. terreus, A. niger, A. candidus, A. clavatus, or A. ochraceus.”; “a method of preventing a fungal infection in a subject, said method comprising administering to said subject a pharmaceutical composition of claim 2 in an amount sufficient to prevent said infection”; “the method of claim 10, wherein said pharmaceutical composition is administered intravenously”; “the method of claim 11, wherein said subject is being prepared for an invasive medical procedure, said subject is immunocompromised, or said subject is undergoing long term antibiotic therapy”; “a method of preventing, stabilizing, or inhibiting the growth of fungi, or killing fungi, said method comprising contacting said fungi or a site susceptible to fungal growth with a compound of claim 1, or a pharmaceutically acceptable salt thereof”. 
It would have been obvious to obtain aqueous solutions of the compound 22 including 0.5-3 mg/mL or 25-100 mg/mL, and to place them in devices such as syringes or containers, e.g., for therapeutic administration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,702,573 (cited in the IDS dated 1/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘573 comprise overlapping subject matter.
The claims of US ‘573 are drawn to a method of treating a subject having or susceptible to a fungal infection comprising administering to the subject an aqueous solution comprising compound 22 having the formula 
    PNG
    media_image1.png
    252
    279
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein the aqueous solution is administered to the subject intravenously at an interval of one dose every 5 to 8 days, in an amount that is sufficient to treat the fungal infection. 
Dependent limitations include: “wherein the interval is one dose every 7 days”; “wherein the aqueous solution is intravenously administered for at least two intervals over a period of at least two weeks”; “wherein the aqueous solution is intravenously administered for at least four weeks”; “wherein the aqueous solution is intravenously administered for at least eight weeks”; “wherein the aqueous solution is intravenously administered for at least twelve weeks”; “wherein the pharmaceutically acceptable salt of compound 22 is an acetate salt”; “wherein the subject is being prepared for an invasive medical procedure, is immunocompromised, or is undergoing long-term antibiotic therapy”; “wherein the invasive medical procedure is a transplant, a stem cell therapy, a graft, a prosthesis, an intravenous catheterization, or treatment in an intensive care unit.” With respect to the term “an amount sufficient to treat the infection” in the base claim, the specification is consulted as dictionary for such term: (col. 6 of the specification) the infusion solution includes from 0.5 mg/mL to 3.0 mg/mL; and the intravenous bolus aqueous solution of 25 mg/mL to 500 mg/mL.
It would have been obvious to obtain aqueous solutions of the compound 22 including 0.5-3 mg/mL or 25-100 mg/mL, and to place them in devices such as syringes or containers, e.g., for therapeutic administration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,016,479 (cited in the IDS dated 1/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘479 comprise overlapping subject matter.
The claims of US ‘479 are drawn to a method of treating or preventing a fungal infection in a subject comprising reconstituting a lyophilized composition to form an aqueous solution, wherein the lyophilized composition comprising compound 22 having the formula
    PNG
    media_image1.png
    252
    279
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, and formulated for immediate release of compound 22 or a pharmaceutically acceptable salt thereof; and subcutaneously administering two or more doses of the aqueous solution to the subject, wherein the aqueous solution having an effective amount of compound 22 or a pharmaceutically acceptable salt thereof, wherein the lyophilized composition loses less than 5% potency when stored for three months and wherein stabilizers are not present in the lyophilized composition.  Dependent limitations include “wherein the aqueous solution is administered at an interval of one dose every 5 to 8 days”; “wherein the interval is one dose every 7 days”; “comprising subcutaneously administering for at least two intervals over a period of at least two weeks”; “comprising subcutaneously administering 25 ml to 500 ml of the aqueous solution”; “comprising subcutaneously administering 1 ml to 10 ml of the aqueous solution”; “comprising subcutaneously administering 0.05 ml to 2.0 ml of the aqueous solution”; “comprising subcutaneously administering 0.05 ml to 1.0 ml of the aqueous solution”; “wherein the subject is infected with a pathogenic fungus”; “wherein the lyophilized composition comprises an acetate salt of compound 22”; “wherein the lyophilized composition further comprises a bulking agent”; “wherein the bulking agent is mannitol”; “further comprising a buffer”; “the method of claim 1, further comprising a buffer”; “wherein the fungal infection is selected from a group consisting of tinea capitis, tinea corporis, tinea pedis, onychomycosis, perionychomycosis, pityriasis versicolor, oral thrush, vaginal candidiasis, respiratory tract candidiasis, biliary candidiasis, eosophageal candidiasis, urinary tract candidiasis, candidemia, mucocutaneous candidiasis, aspergillosis, mucormycosis, paracoccidioidomycosis, North American blastomycosis, histoplasmosis, coccidioidomycosis, sporotrichosis, fungal sinusitis, and chronic sinusitis”; “wherein the subject is being prepared for an invasive medical procedure, the subject is immunocompromised, or the subject is undergoing long term antibiotic therapy”; “wherein the invasive medical procedure is a transplant”.
It would have been obvious to obtain aqueous solutions of the compound 22 including 0.5-3 mg/mL or 25-100 mg/mL, and to place them in devices such as syringes or containers, e.g., for therapeutic administration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 07/01/2022